NO. 07-04-0575-CR

                                       IN THE COURT OF APPEALS

                              FOR THE SEVENTH DISTRICT OF TEXAS

                                                  AT AMARILLO

                                                      PANEL D

                                            MAY 23, 2005
                                   ______________________________

                                      Ex parte CRYSTAL R. ROACH,

                                                              Appellant
                                _________________________________

                  FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                       NO. 66,248-D; HON. DON R. EMERSON, PRESIDING
                              _______________________________

                                          Order Dismissing Appeal

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Crystal R. Roach (appellant) attempts to appeal from “the denial of Petitioner’s

Application for Writ of Habeas Corpus entered in cause no: 66,248-D on the 30[th] day of

Nov., 2004.”1 We dismiss for want of jurisdiction.

       This court was notified by the court reporter for the 320th Judicial District Court that

no record existed in the above referenced cause since no final hearing had been held. So

too did the reporter inform us that she did “not know what [appellant] is appealing.”

Thereafter, we received an affidavit from Alvina Musick, the Supervisor/Deputy Clerk of the

Family Division of the Potter County District Clerk’s Office. Therein, Musick stated that

“there ha[d] never been an Application for Writ of Habeas Corpus filed by the Appellant . . .


       1
           W e note that appellant’s notice is “to the District Court of Potter County, Texas, 320 th Judicial District.”
in . . . Cause Number 66248-D,. . . .” Given this information, we notified appellant by letter

of the circumstances and directed her to “show cause why this appeal should not be

dismissed for want of jurisdiction.” Appellant responded to our missive and admitted that

the appeal was “premature.”

       Absent certain exceptions not existing here, appellate courts can review only final

judgments and orders. See Hinde v. Hinde, 701 S.W.2d 637, 639 (Tex. 1985). Since one

has yet to be entered in cause number 66,248-D, we have no jurisdiction to entertain this

appeal. Consequently, we dismiss it for want of jurisdiction.




                                                         Brian Quinn
                                                         Chief Justice




                                              2